Name: Commission Regulation (EEC) No 3486/86 of 14 November 1986 laying down transitional provisions relating to the system for controlling the prices of certain products in the oils and fats sector in Spain
 Type: Regulation
 Subject Matter: Europe;  prices
 Date Published: nan

 15. 11 . 86 Official Journal of the European Communities No L 320/21 COMMISSION REGULATION (EEC) No 3486/86 of 14 November 1986 laying down transitional provisions relating to the system for controlling the prices of certain products in the oils and fats sector in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 90 thereof, Whereas the application from 1 November 1986 of the levy referred to in Article 14 of Commission Regulation (EEC) No 1183/86 of 21 April 1986 laying down detailed rules for the system for controlling the prices and the quantities of certain products in the oils and fats sector released for consumption in Spain ('), as last amended by Regulation (EEC) No 3329/86 (2), leads to the sudden disappearance of the system of controls existing in Spain and applied by a specific State body ; whereas, however, that entails considerable difficulties in administrative practice ; whereas, with a view to sound administration, the national system existing prior to accession should consequently be extended for the period strictly neces ­ sary ; whereas, however, the levy referred to in Article 1 4 of Regulation (EEC) No 1183/86 should be applied immediately ; whereas the said levy should consequently be applied to offset the difference between Spanish prices and the prices of imported products ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 1 . Subject to the provisions of paragraph 3 , Spain is hereby authorized to apply until 31 December 1986 the price control arrangement in force prior to accession . 2. However, for price compensation, the levy referred to in Article 14 of Regulation (EEC) No 1183/86 shall apply. 3. Should Spain be able to discontinue the existing national arrangement before 31 December 1986, it shall inform the Commission thereof immediately. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 November 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 107, 24. 4. 1986, p . 17. (2) OJ No L 306, 1 . 11 . 1986, p . 33 .